                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


ADRIENNE McKEEVER                            )
               Plaintiff,                    )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 5:19-CV-269-FL
ANDREW SAUL, Commissioner of                 )
Social Security,                             )
                 Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s stipulation for attorney’s fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 24, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$5,900.00 plus reimbursement of $400.00 in filing fees.

This Judgment Filed and Entered on March 24, 2020, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing
(via CM/ECF Notice of Electronic Filing)

March 24, 2020                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
